            Case 5:20-cv-05397-JMG Document 5 Filed 12/23/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JADIN MICHAEL BLIESATH,                   :
     Plaintiff,                           :
                                          :
       v.                                 :       CIVIL ACTION NO. 20-CV-5395
                                          :
GOOGLE, et al.,                           :
    Defendants.                           :
                                          :
IN RE: JADIN MICHAEL BLIESATH             :       CIVIL ACTION NO. 20-CV-5396
                                          :
                                          :
JADIN MICHAEL BLIESATH,                   :
     Plaintiff,                           :
                                          :
       v.                                 :       CIVIL ACTION NO. 20-CV-5397
                                          :
GOOGLE, et al.,                           :
    Defendants.                           :

                                          ORDER

       AND NOW, this 23rd day of December, 2020, upon consideration of Plaintiff Jadin

Michael Bliesath’s Motions to Proceed In Forma Pauperis (ECF No. 1) and pro se Complaints

(ECF No. 2), 1 it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaints are DEEMED filed.



1
 In all of the foregoing Civil Actions (Nos. 20-CV-5395, 20-CV-5396, 20-CV-5397), Bliesath’s
Motions for Leave to Proceed In Forma Pauperis are docketed as ECF. No. 1 and his pro se
Complaints are docketed as ECF No. 2.



                                              1
          Case 5:20-cv-05397-JMG Document 5 Filed 12/23/20 Page 2 of 2




       3. Bliesath’s Complaints are DISMISSED WITH PREJUDICE as frivolous, pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i), for the reasons in the Court’s Memorandum.

       4. The Clerk of Court shall CLOSE these cases.

                                           BY THE COURT:


                                                     /s/ John M. Gallagher
                                           JOHN M. GALLAGHER, J.




                                              2
